Exhibit 10.5

 

MobileIron, Inc. 

2016 Executive Bonus Plan 

  

Effective: January 1, 2016 

  

 

1. Purpose

  

The MobileIron, Inc. (the “Company”) 2016 Executive Bonus Plan (the “Bonus
Plan”) is designed to provide equity-based incentive compensation to the
Company’s executives. The Bonus Plan is designed to reward the participants for
assisting the Company in achieving its operational goals through exemplary
performance. The overarching intent in setting and achieving the goals is to
build long-term stockholder value. 

  

 

2. Bonus Plan Year

 

The Company’s fiscal year (which runs from January 1 through December 31 each
year) will be the Bonus Plan Year.

 

3. Eligibility

 

All individuals who are VP level and above employees and who directly report to
the Chief Executive Officer and who are not eligible to participate in any other
commission, incentive, bonus or other variable compensation plan are eligible to
participate in the Bonus Plan (each a “Participant”).  Participants hired prior
to December 1 in a Bonus Plan Year are eligible to participate; however awards
will be pro-rated for Participants who began their employment after January 1.

  

Participants who are otherwise eligible for participation in the Bonus Plan may
not earn a bonus for the Bonus Plan Year then in effect if their employment with
the Company terminates for any reason prior to the date on which the
Compensation Committee approves the bonus share awards for the Participants,
which for the 2016 Bonus Plan Year will be sometime between January 1, 2017 and
March 15, 2017. 

  

 

4. Bonus Awards and Determinations

 

Each eligible Participant will be assigned a target bonus amount determined at
the discretion of the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) or, in the case of the Chief Executive
Officer (if eligible to participate), the Board of Directors of the Company (the
“Target Bonus”). Target Bonuses for each Participant for this Bonus Plan Year
are equal to 45% of the Participant’s 2016 base salary.

   

Each Participant’s Target Bonus will be based on the achievement by the Company
of performance targets for gross billings and non-GAAP operating income achieved
in 2016, adjusted upward or downward to the extent that the Company exceeds or
does not meet these targets. Bonus payments are conditioned on the Company
achieving a minimum percentage threshold of these targets, and funding of the
Bonus Plan will scale upward to the extent the Company exceeds these minimum



--------------------------------------------------------------------------------

 



percentages.  To the extent that the Company exceeds the performance targets for
both gross billings and non-GAAP operating income, Target Bonuses may be
increased, subject to a cap of 120% of the Target Bonus, in the sole discretion
of the Compensation Committee or the Board, as applicable. Bonuses are to be
paid in unrestricted common stock.

   

The Compensation Committee or, in the case of the Chief Executive Officer, the
Board, will determine (in its sole and absolute discretion) what percentage of
the corporate goals have been achieved, and award that percentage of the
corporate portion of the Target Bonus.  

   

The Board and the Compensation Committee retain the discretion to adjust awards
based upon any other factors determined by the Board or the Compensation
Committee, as applicable, to be relevant. 

Bonuses are deemed earned as of the date on which the Compensation Committee
approves the bonus share awards for the Participants, which for the 2016 Bonus
Plan Year will be sometime between January 1, 2017 and March 15, 2017.   As set
forth in Section 3, Participants must be employed on the date bonuses are deemed
earned to earn a bonus for that Bonus Plan Year. Accordingly, any Participant
whose employment terminates (for any reason) during the Bonus Plan Year and
prior to the date on which the Compensation Committee approves the bonus share
award for such Participant will not be eligible for, and will not earn, a bonus
for that Bonus Plan Year (including any partial or prorated bonus). 

 

 

5. Payment of Awards

 

Any bonuses that are awarded will be paid no later than March 15th of the year
following the Bonus Plan Year for which bonuses have been awarded. All bonuses
shall be subject to standard deductions and withholdings.  

 

6. Miscellaneous

 

This Bonus Plan may be amended, modified or terminated at any time by the
Board or the Compensation Committee. It does not confer any rights upon
a Participant to remain in service with the Company for any specific duration or
otherwise restrict in any way the rights of the Company to terminate
a Participant’s service with the Company for any reason, with or without cause
or advance notice. 

This Bonus Plan contains the entire agreement between the Company and its
Participants on this subject, and supersedes all prior bonus compensation Bonus
Plans or programs of the Company and all other previous oral or written
statements regarding any such bonus compensation programs or Bonus Plans. 

This Bonus Plan shall be governed by and construed under the laws of the State
of California.



--------------------------------------------------------------------------------